Citation Nr: 1711072	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to May 1969.
The procedural history of this matter is complex.  Service connection for PTSD was initially granted, and a 50 percent rating assigned, in a February 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The February 2006 rating decision deferred the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran did not initiate an appeal as to the rating assigned for PTSD and, in March 2006, notified VA that he was satisfied with the rating assigned and wished to withdraw all appeals.  (Although it appears that the written statement was prepared by another, based on telephone contact, the Veteran signed the prepared statement, effecting the withdrawal.)  

In November 2006, VA received the Veteran's application for TDIU, in which he identified his service-connected PTSD as the disabling condition.  While this could have been interpreted as an informal claim of increased rating for PTSD, that matter was not adjudicated until a July 2015 supplemental statement of the case (SSOC) that continued the 50 percent rating assigned.  In a July 2015 notification letter, VA informed the Veteran that the matter of the rating assigned for PTSD was in appellate status; it did not clarify the appeal period.

This matter was previously before the Board in July 2016, when it was remanded by another Veterans Law Judge (VLJ) to verify the Veteran's address and reschedule a requested Board hearing.  At that time, the Board characterized the matter as an appeal of the initial rating assigned.

The Veteran is entitled to rely on VA's apparent acceptance of an appeal with respect to the initial rating assigned for PTSD.  Thus, the matter is properly before the Board and has been characterized accordingly. 

In accordance with the Board's July 2016 remand instructions, the RO verified the Veteran's mailing address, (see December 2016 Report of General Information), scheduled the requested hearing, and sent notification of the hearing to the confirmed address, (see December 2016 notification letter).  The Veteran failed to appear for the scheduled hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn, see 38 C.F.R. § 20.704 (2016), and the Board's prior remand instructions satisfied, see Stegall v. West, 11 Vet. App. 268 (1998).

The matter has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, it appears that it is incomplete.  Specifically, a March 2015 VA treatment record indicates that the Veteran had recently received inpatient psychiatric treatment from West Oak Hospital, a private facility.  The clinician noted that the Veteran had been diagnosed with schizoaffective disorder and polysubstance dependence.  Records of inpatient treatment for psychiatric disability (that appear to show an evolution in the nature of the Veteran's psychiatric disability) are clearly pertinent in a claim for increased rating.  Remand is required to request that the Veteran provide appropriate releases for treatment received at West Oak Hospital.

The Board also notes that it appears that the Veteran was incarcerated at least once during the period on appeal.  Records of any psychiatric treatment received during periods of incarceration are also pertinent to the issue on appeal.  On remand, the Veteran should be afforded the opportunity to provide releases to obtain records of medical treatment during any periods of incarceration since June 2004.

Additionally, the Veteran received an initial VA examination in December 2004, but was not re-examined until May 2015.  At that time, the examiner diagnosed PTSD, cocaine use disorder in early remission, and moderate alcohol use disorder; it was suggested that the latter diagnoses were related to PTSD.  The March 2015 examiner's opinion appears to be internally inconsistent with respect to the precise scope, nature, and severity of the service-connected disability.  For example, the examiner stated that it was possible to differentiate the symptoms attributable to each diagnosis, yet opined that it was not possible differentiate what functional effects are related to each disability diagnosed.  Additionally, while she opined that the overall functional effect was occupational and social impairment with reduced reliability and productivity, which is consistent with the 50 percent rating assigned, and stated that comprehension was within normal limits and thinking concrete, she later stated that the Veteran's ability to think, plan, and organize information in a coherent and efficient matter was impaired, which suggests impairment in excess of that contemplated by a 50 percent rating and appears to contradict the earlier findings regarding comprehension and thinking.  The examiner did not address whether, and to what extent, the severity of the Veteran's service-connected disability had worsened (or improved) over time.  As a result of these deficiencies, the opinion is inadequate, without further explanation by a medical professional, for rating purposes.  Remand is required for an additional examination and opinion that, upon review of the complete record, addresses the scope, nature, and severity (over time) of the Veteran's service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include treatment from West Oak Hospital and during periods of incarceration.  The AOJ should obtain complete records from the providers and institutions identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider/institution in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the scope, nature, and severity of his service-connected PTSD throughout the period on appeal (since June 2004).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a) Identify, by diagnosis, each psychiatric disability found since June 2004.  (The examiner is advised that prior diagnoses include, but are not limited to: PTSD, depression NOS, schizoaffective disorder, alcohol abuse, and polysubstance abuse.)

(b) Opine (with explanation that cites to supporting factual data/medical literature) whether any psychiatric diagnoses other that PTSD, to specifically include the Veteran's documented alcohol/substance abuse, are secondary to/a symptom of his PTSD or a primary entity. 

(c) Identify each symptom of PTSD (and any related disabilities) found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 50 percent (or any other symptoms of similar gravity).  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).
 
(d) To the extent possible, distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD (and related diagnoses) and any associated solely with psychiatric disability deemed unrelated to PTSD. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

